Vishay Precision Group Reports Third Quarter 2010 Results Revenues for the third quarter of 2010 were $51.6 million, a 29% increase over the prior year period Gross margins were 37.1% for the third quarter of 2010 compared to 31.6% in the prior year period Net earnings were $2.6 million, or $0.19 per diluted share compared to $0.5 million, or $0.04 per diluted share in the prior year period Cash generated from operations was $10.6 million for the third quarter of 2010 compared to $6.9 million in the prior year period MALVERN, Pa.Vishay Precision Group, Inc. (NYSE: VPG) ("VPG" or the “Company”), a leading producer of sensors based on resistive foil technology and sensor-based systems, today announced results for the third fiscal quarter ended October 2, 2010. VPG was spun-off from Vishay Intertechnology (NYSE: VSH) as an independent publicly traded company on July 6, 2010 and began trading on the New York Stock Exchange on July 7, 2010, under the symbol "VPG." Net revenues for the third fiscal quarter of 2010 were $51.6 million, an increase of 29% versus $40.1 million for the comparable prior year period. Net earnings for the third fiscal quarter of 2010 were $2.6 million or $0.19 per diluted share, versus net earnings of $0.5 million, or $0.04 per diluted share for the comparable prior year period. (see Notes 1, 2). Net revenues for the nine fiscal months ended October 2, 2010 were $152.7 million, an increase of 22%, versus $125.1 million for the comparable prior year period. Net earnings for the nine fiscal months ended October 2, 2010 were $8.4 million, or $0.61 per diluted share, versus $1.0 million, or $0.07 per diluted share, for the comparable prior year period (see Notes 1, 2). Net earnings for the nine fiscal months ended September 26, 2009 were negatively impacted by pretax charges of $2.0 million for restructuring and severance costs. Comparing the results of the third fiscal quarter of 2010 to the second fiscal quarter of 2010, net revenues decreased by 2.5% from $52.9 million. Net earnings decreased by $1.4 million from $4.0 million in the second quarter of 2010. These comparisons provide a perspective of the reduction in revenues the Company forecasted, which was primarily due to the European seasonal slowdown. Commenting on the results, Ziv Shoshani, Chief Executive Officer of VPG, said, "Our third quarter results represent the first reporting period for VPG as a publicly traded Company. The third quarter revenues were in line with the high end of our revenue guidance given in our August earnings release. We continue to maintain solid gross margins in our Foil Technology segment and show gross margin improvements in the Weighing Modules and Control Systems segment. We expect to continue making improvements as we implement our manufacturing strategies with our new facility offshore.” Mr. Shoshani concluded, "The strength of our third quarter is especially apparent in our balance sheet. Our cash position increased to $81.4 million, up $10.4 million from the second quarter of 2010, which we believe is a validation of VPG’s financial strength. Even though our Weighing Modules and Control Systems segment’s quarterly revenues are still about 30% below the quarterly revenues prior to the macro-economic downturn, we expect the Company’s superior technology, strategy and product portfolio will enable us to grow this business and enhance value for VPG shareholders." Outlook Mr. Shoshani provided, “Our overall book to bill ratio remains positive and our market conditions are improving. We expect to generate revenues between $51.5 million and $55.5 million in the fourth quarter of 2010.” Note 1- Earnings per Share Until July 6, 2010, the operations comprising VPG's business were wholly owned by various subsidiaries of Vishay Intertechnology. As of the date of the spin-off, VPG issued 13.3 million shares of capital stock. This share amount is being utilized for the calculation of basic earnings per common share for periods presented prior to July 6, 2010 as no common stock of the Company existed prior to July 6, 2010. For periods prior to July 6, 2010, the same number of shares is being used for diluted earnings per common share as for basic earnings per common share as no common stock of the Company existed prior to July 6, 2010 and no dilutive securities of the Company were outstanding for any prior period. Note 2- Financial Presentation The financial results and earnings data for the quarter ended October 2, 2010 represent the first full fiscal quarter of operations for VPG as an independent company after its spin-off from Vishay Intertechnology. The results of operations and earnings data for the nine fiscal month period ended October 2, 2010 and for the quarter and nine fiscal month periods ended September 26, 2009, as well as the balance sheets as of October 2, 2010 and September 26, 2009, respectively, were derived in whole or in part from the historical consolidated financial statements of Vishay Intertechnology. Such results may not be indicative of the actual operating results that would have been realized had the Company operated as an independent, publicly traded company. Conference Call and Webcast A conference call and simultaneous audio webcast to discuss VPG's third quarter financial results is scheduled for Tuesday, November 2, 2010 at 2:00 PM ET. To access the conference call, interested parties may call (866) 713-8310 or +1 (617) 597-5308 and enter passcode: 2948-1452, or log on to http://ir.vishaypg.com for listen-only mode. A replay will be available approximately one hour after the completion of the call by calling toll-free (888) 286-8010 or internationally +1 (617) 801-6888 and using the following replay passcode: 8252-6262. A replay will also be available on the VPG website at http://ir.vishaypg.com. The replay will be available via phone and website for a limited time. About Vishay Precision Group Vishay Precision Group produces sensors based on resistive foil technology, and sensor-based systems. VPG provides vertically integrated products and solutions for multiple growing markets in the areas of stress, force, weight, pressure and current measurements. As a spin-off from Vishay Intertechnology, the Company has a decades-long track record of innovation in foil precision resistors (a technology we invented), current sensors, and strain gages, which has served as a foundation for its more recent expansion into strain gage instrumentation, load cells and transducers, weighing modules, and complete systems for process control and on-board weighing. Vishay Precision Group may be found on the internet at http://www.vishaypg.com. Forward Looking Statements From time to time, information provided by us, including but not limited to statements in this report, or other statements made by or on our behalf, may contain "forward-looking" information within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve a number of risks, uncertainties, and contingencies, many of which are beyond our control, which may cause actual results, performance, or achievements to differ materially from those anticipated. Such statements are based on current expectations only, and are subject to certain risks, uncertainties, and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated, or projected. Among the factors that could cause actual results to materially differ include: general business and economic conditions, changes in the current pace of economic recovery, including if such recovery stalls or does not continue as expected; difficulties in integrating acquired companies, the inability to realize anticipated synergies and expansion possibilities, unexpected costs or difficulties related to our recent spinoff and other unanticipated conditions adversely affecting the operation of these companies; difficulties in new product development; changes in competition and technology in the markets that we serve and the mix of our products required to address these changes; changes in foreign currency exchange rates; difficulties in implementing our cost reduction strategies such as labor unrest or legal challenges to our lay-off or termination plans, underutilization of production facilities in lower-labor-cost countries, operation of redundant facilities due to difficulties in transferring production to lower-labor-cost countries; and other factors affecting our operations, markets, products, services, and prices that are set forth in our information statement filed with the SEC on June 22, 2010 as Exhibit 99.1 to our registration statement on Form 10. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. VISHAY PRECISION GROUP, INC.
